Citation Nr: 0828081	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  98-08 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for the residuals of 
tubal ligation.

5.  Entitlement to an initial evaluation in excess of 10 
percent for dextroscoliosis of the lumbosacral spine.

6.  Entitlement to an initial compensable evaluation for the 
residuals of a stress fracture of the 2nd metatarsal of the 
left foot.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1992 to September 
1995, and from August 1996 to August 1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2002, the veteran testified at 
a Travel Board hearing.  In September 2003 and in March 2006, 
the Board remanded this case.  The Veterans Law Judge who 
conducted the hearing is no longer employed at the Board.  
However, in October 2005, the veteran indicated that she did 
not want another hearing.  

The issue of an initial compensable evaluation for the 
residuals of a stress fracture of the 2nd metatarsal of the 
left foot is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has trochanteric bursitis of the left hip 
which is attributable to service.  

2.  The veteran has arthritis of the left knee which is 
attributable to service.  

3.  The veteran does not have fibromyalgia.

4.  The veteran does not have residuals of an inservice tubal 
ligation.

5.  Prior to September 23, 2002, the veteran exhibited no 
more than mild disability of the lumbar spine due to 
dextroscoliosis.

6.  From September 23, 2002 to September 25, 2003, the 
veteran exhibited no more than mild disability of the lumbar 
spine due to dextroscoliosis and did not have any 
incapacitating episodes due to dextroscoliosis.

7.  From September 26, 2003, the veteran exhibited no more 
than mild disability of the lumbar spine due to 
dextroscoliosis and did not have any incapacitating episodes 
due to dextroscoliosis; the veteran did not have limited 
motion due to dextroscoliosis and there was no associated 
neurological impairment.


CONCLUSIONS OF LAW

1.  Trochanteric bursitis of the left hip was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Arthritis of the left knee was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2007).

3.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  Residuals of tubal ligation were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Prior to September 23, 2002, the criteria for a rating in 
excess of 10 percent for dextroscoliosis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2002).

6.  From September 23, 2002 to September 25, 2003, the 
criteria for a rating in excess of 10 percent for 
dextroscoliosis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5295 (2003).

7.  As of September 26, 2003, the criteria for a rating in 
excess of 10 percent for dextroscoliosis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5295 (2003); Diagnostic Code 5293 (2003); Diagnostic 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in March 2001 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claims, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the cases (SSOC) dated in May 2002, 
March 2004, and August 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran is granting service connection for left hip and 
knee disabilities.  The ratings and effective dates will be 
provided by the RO.  To the extent that the other service 
connection claims are denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, although the higher rating issues were provided 
notification consistent with service connection claims, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  The claimant took issue with the 
initial ratings assigned and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Further, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation to include Supplemental Statements 
of the Case (SSOCs) addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, she cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra. 

The issues do not involve simple diagnoses.  See Jandreau, 
supra.  The claimant is not competent to provide more than 
simple medical observations.  She is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disabilities.  See Barr.  Thus, the veteran's lay 
assertions in this regard are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Left Hip

The service treatment records show that in August 1996, the 
veteran fell 25 feet from a utility pole.  She later 
complained of left hip pain.

Following service, she applied for VA compensation benefits.  
In December 1997, the veteran was afforded a VA examination.  
The veteran reported that during service, she fell 25 feet 
from the top an electrical pole.  She stated that she landed 
on her left hip and left knee.  She related that she had had 
a constant pain in her left hip since that time.  The 
examiner noted that the veteran had a magnetic resonance 
imaging (MRI) and bone scan of the hip and back in April 1997 
which revealed no abnormalities.  A physical examination was 
performed.  The diagnosis was pain in the left hip; no cause 
found.  

In March and May 1998, the veteran reported having left hip 
pain.  In June 1998, the veteran was afforded a VA 
examination.  The veteran reported that she had pain in her 
left hip.  Physical examination was performed.  The diagnosis 
was normal left hip.  In July 1998, x-rays were taken to rule 
in or rule out arthritis.  There were no significant 
radiographic abnormalities seen.  April 2000 x-rays revealed 
no bone or joint abnormalities of the hip.  

In October 2002, the veteran testified at a Travel Board 
hearing.  She reported the incident where she fell 25 feet 
and landed on her left side.  

In May 2003, the veteran was afforded a VA joints 
examination.  She complained of left hip pain.  Physical 
examination was performed and x-rays were taken.  The x-rays 
were normal with no residual or trauma shown.  The examiner 
opined that there was no evidence of a residual of trauma to 
the left hip.  As such, the question of whether any current 
disability was related to service to include the inservice 
fall from a utility ladder, was noted to be moot by the 
examiner

In an undated letter, a VA rheumatologist submitted a 
statement in which she indicated that the veteran had 
trochanteric bursitis and osteoarthritis in her left hip.  
Further medical records from the VA rheumatology clinic show 
that the veteran complained of left hip pain in the 
trochanteric region in December 2004.  Her left hip 
complaints were attributed by the examiner to the inservice 
fall from the utility ladder.  The veteran continued to make 
the same complaints.  In January 2006, it was indicated that 
she had chronic left trochanteric bursitis.  The same 
continued to be shown in 2006 and 2007 records.  

In sum, the veteran has had continuous complaints of left hip 
pain since she fell 25 feet during service.  She filed a 
claim for VA compensation for a left hip disability 
immediately when she was separated from service.  She has 
continued to make the same reports of left hip pain for the 
past decade.  She began treatment at a VA rheumatology clinic 
where she was diagnosed as having trochanteric bursitis of 
the left hip which was attributed to the inservice accident.  
Accordingly, the Board finds that the competent evidence 
establishes that the current diagnosis of trochanteric 
bursitis of the left hip is attributable to service.  As to 
the diagnosis of osteoarthritis made by the VA 
rheumatologist, as set forth above, the record contains no x-
ray evidence of such, and in fact, repeat x-rays of the left 
hip have been negative.  However, based on the foregoing, 
service connection for trochanteric bursitis of the left hip 
is warranted.  


Left Knee

As noted, service treatment records show that in August 1996, 
the veteran fell 25 feet from a utility pole.  She complained 
of left knee pain which was diagnosed as left knee sprain.  

Following service, she filed a claim for VA compensation 
benefits and was afforded a VA examination in December 1997.  
The veteran reported that during service, she fell 25 feet 
from the top an electrical pole.  She stated that she landed 
on her left hip and left knee.  She related that she had had 
intermittent left knee problems since that time.  A physical 
examination was performed.  The diagnosis was pain in the 
left knee; no cause found.  

In March 1998, the veteran reported having left knee pain.  
In June 1998, the veteran was afforded a VA examination.  The 
veteran reported that she had pain in her left thigh to her 
left knee.  Physical examination was performed.  It was noted 
that x-rays were normal.  The diagnosis was normal left knee.  
In July 1998, x-rays were taken to rule in or rule out 
arthritis.  There were no significant radiographic 
abnormalities seen.  April 2000 x-rays revealed no bone or 
joint abnormalities of the left knee.  

In October 2002, the veteran testified at a Travel Board 
hearing.  She reported the incident where she fell 25 feet 
and landed on her left side.  

In May 2003, the veteran was afforded a VA joints 
examination.  She complained of left knee pain.  Physical 
examination was performed and x-rays were taken.  The x-rays 
were normal with no residual or trauma shown.  The examiner 
opined that there was no evidence of a residual of trauma to 
the left knee.  As such, the question of whether any current 
disability was related to service to include the inservice 
fall from a utility ladder, was moot.  However, a review of 
the x-ray report showed that there were mild degenerative 
changes of the left knee.  

In an undated letter, a VA rheumatologist submitted a 
statement in which she indicated that the veteran had 
osteoarthritis in her left knee.  Medical records from the VA 
rheumatology clinic show that the veteran complained of left 
knee pain in December 2004.  Her left knee complaints were 
attributed by the examiner to the inservice fall from the 
utility ladder.  The veteran continued to make the same 
complaints.  In July 2007, it was indicated that she had left 
knee arthritis.  

In sum, the veteran has had continuous complaints of left 
knee pain since she fell 25 feet during service and was 
diagnosed as having left knee sprain.  She filed a claim for 
VA compensation for a left knee disability immediately when 
she was separated from service.  She has continued to make 
the same reports of left knee pain for the past decade.  She 
began treatment at a VA rheumatology clinic where she was 
diagnosed as having arthritis of the left knee.  Her left 
knee complaints were attributed to the inservice accident.  
Accordingly, the Board finds that the competent evidence 
establishes that the current diagnosis of arthritis of the 
left knee is attributable to service.  Thus, service 
connection arthritis of the left knee is warranted.  

Fibromyalgia

During service, in April 1997, the veteran complained of 
joint pain and was diagnosed as having fibromyalgia.  
However, post-service, the competent evidence shows that the 
veteran does not, in fact, have fibromyalgia.  In December 
1997, the veteran was afforded a fibromyalgia VA examination.  
A physical examination was conducted and the examiner 
concluded that there was no evidence of fibromyalgia.

In May 2003, the veteran was afforded a VA joints 
examination.  Fibromyalgia was not diagnosed.  The veteran 
was also afforded a VA fibromyalgia examination.  The 
examiner concluded that the veteran did not have 
fibromyalgia.  

There is no post-service diagnosis of fibromyalgia.  The 
veteran has specifically been examined to determine if she 
has fibromyalgia.  The medical professionals determined that 
she does not have fibromyalgia.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  The competent medical evidence establishes that 
there is no current diagnosis of fibromyalgia.  The medical 
opinions of the VA examiners are competent as to that matter; 
the opinion of the veteran, as previously noted, is not 
competent as this would require a complex medical assessment.

Accordingly, service connection for fibromyalgia is denied. 


Residuals of Tubal Ligation

The veteran underwent a voluntary tubal ligation during 
service.  She filed a claim for residuals of that tubal 
ligation following service.  She has complained of having 
heavy bleeding during her menstrual cycle and break-through 
bleeding.  

The veteran was evaluated in December 1997.  Her Pap smear 
was within normal limits.  However, the examiner determined 
that the veteran had irregular heavy periods, probably 
dysfunctional, after tubal ligation.  

In May 2003, the veteran was afforded a VA examination.  She 
reported that she had dysmenorrhea.  Physical examination was 
performed.  The examiner indicated that the gynecological 
examination was normal with a history of 2 days of 
dysmenorrhea per month with no medical therapy attempts.  A 
pelvic ultrasound and Pap smear were done.  The Pap smear 
revealed rare atypical cells of undetermined etiology.  
Chlamydia and GC cultures were negative.  The pelvic 
ultrasound revealed a prominent endometrial stripe, otherwise 
negative.  

In September 2006, the veteran was afforded another VA 
examination.  The examiner indicated that the Pap smear 
showed Candida species and the pelvic ultrasound showed a 
benign follicular cyst.  The assessment was that the veteran 
was status post bilateral tubal ligation and recent 
menorrhagia with intermenstrual bleeding.  The examiner 
opined that it was very unlikely that the veteran's pelvic 
pain, dysmenorrhea and rare atypical squamous cells were 
related to her inservice tubal ligation.  No residual of 
inservice tubal ligation was identified.  

Thus, the December 1997 examiner felt that the veteran was 
having irregular heavy periods following a tubal ligation.  
It was implied that the dysmenorrhea was related to the 
inservice tubal ligation.  However, the recent September 2006 
examiner felt that it was unlikely that there were any 
residuals of the tubal ligation, as noted above.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches the most significant 
probative value to the September 2006 VA opinion as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  This case was specifically 
remanded for an examination and medical opinion to determine 
if the tubal ligation resulted in residual gynecological 
impairment or dysfunction.  The September 2006 examiner 
reviewed the record to include the prior VA examination 
report, examined the veteran, and provided an opinion, 
specifically as to the matter of the existence of residuals 
of inservice tubal ligation.  As such, while all the medical 
evidence is competent, this September 2006 medical opinion is 
the most probative evidence of record on that matter.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  

Dextroscoliosis of the Lumbosacral Spine

The veteran injured her back when she fell 25 feet during 
service.  No neurological damage was shown.  A May 1997 
electromyography (EMG) report of the left lower extremity was 
normal.  

Post-service, in December 1997, the veteran was afforded a VA 
examination.  The veteran reported that during service, she 
fell 25 feet from the top an electrical pole and injured her 
low back.  The examiner noted that the veteran had an MRI and 
bone scan of the hip and back in April 1997 which revealed no 
abnormalities.  

Physical examination of the lumbar spine revealed tenderness 
bilaterally over the region of the sacroiliac joints with 
more acute tenderness on the left.  There was no palpable 
muscle spasm, but the veteran flinched at all attempts to 
examine the back so that muscle spasms could not be 
accurately evaluated.  Range of motion was entirely normal.  
There was tenderness to palpation of the trapezius muscles 
bilaterally.  There was no tenderness over the 
sternoclavicular areas or the upper costochondral junctions.  
There was no tenderness on palpation of the laterals 
epicondyles in either arm.  The diagnosis was mild 
dextroscoliosis of the lumbosacral spine.  

In March and May 1998, the veteran reported having back pain.  
A May 1998 computerized tomography (CT) revealed minimal 
degenerative changes and somewhat narrowing of the left 
neural foramina of L4-3 and L4-5 due to hypertrophy of the 
facet joint and ligmamentum flavum; there was no herniated 
disc or central stenosis.  At the L4-5 level, there was a 
moderate degree of degenerative changes and minimal central 
stenosis.  There was also bilateral stenosis of the neural 
foramina, more of the left side, due to hypertrophy of the 
facet joint and ligmamentum flavum; there was no herniated 
disc or central stenosis.  At L5-S1 level, there were minimal 
degenerative changes and there was no spinal or 
neuroforaminal stenosis; there was no herniated disc or 
central stenosis.  

In June 1998, the veteran was afforded a VA examination.  
Physical examination revealed normal lumbar lordosis.  There 
was no scoliosis or kyphosis.  Range of motion revealed pain 
at the start of flexion going up to 45 degrees, on extension 
pain started at 20 degrees.  Right and left lateral flexion 
was 30 degrees without pain and right and left lateral 
rotation was 30 degrees without any pain.  Both lower limbs 
were negative for any neurological deficiency and the 
straight leg raising was 65 degrees with negative Lasegue 
test.  The diagnosis was mild scoliosis in the dorsal area of 
the spine.  A July 1998 x-rays was performed to rule in or 
rule out arthritis.  Mild scoliosis of the spine was seen.  

In February and March 2000, the veteran was treated for 
complaints of back pain.  April 2000 x-rays revealed minimal 
scoliosis of lower thoracic and upper lumbar spine to the 
left as well as minimal scoliosis and slight exaggeration of 
the lumbar lordosis.

In June 2000, the veteran testified at a personal hearing at 
the RO.  She stated that she had constant back pain and 
trouble lifting.  

In December 2001 and January 2002, the veteran complained of 
low back pain and spasms of the upper and lower back.  She 
was provided moist heat and a TENS unit.  

In October 2002, the veteran testified at a Travel Board 
hearing.  She related that she had back pain and used a cane.  

In May 2003, the veteran was afforded a VA joints 
examination.  She complained of back pain.  Physical 
examination was performed and x-rays were taken.  Physical 
examination revealed normal lumbar lordosis.  The muscle tone 
was good and there was no scoliosis.  There was no spasm over 
the paravertebral muscle and there was no atrophy.  On range 
of motion testing, the veteran resisted extension to zero 
degrees with complaints of severe pain.  She resisted flexion 
to 5 degrees with complaints of severe pain.  Right and left 
lateral flexion were resisted to 5 degrees with complaints of 
pain and rotation was zero degrees with complaints of pain.  
There were manifestations of incoordination, but not evidence 
of fatigability or weakness.  There was no history of flare-
ups.  It was not possible to note any additional loss of 
motion.  Both lower limbs were equal and negative for any 
neurological deficit.  The straight leg raising was resisted 
to 10 degrees on either side with complaints of severe back 
pain.  The veteran got up on the table with extreme 
difficulty.  X-rays were essentially normal with very minimal 
dextroscoliosis.  

In an undated letter, a VA rheumatologist submitted a 
statement in which she indicated that the veteran had chronic 
low back pain with severe muscle spasm.  She used a back 
brace and a TENS unit.  She had restrictions on physical 
activities.  

In September 2006, the veteran was afforded a VA orthopedic 
examination.  The veteran entered the examination in a 
wheelchair.  There was no objective manifestation of pain.  
Her back brace was removed for the examination.  The veteran 
had difficulty getting out of the wheelchair and used a cane.  
She complained of low back weakness.  She tried to walk 
slowly with gross limping.  Equilibrium was normal.  The 
thoracic spine was straight and non-tender.  There was no 
muscle spasm or atrophy or evidence of disuse.  Lower back 
examination revealed normal alignment.  There was no clinical 
evidence of scoliosis on standing.  Muscle tone was good and 
there was no spasm.  Skin was normal and healthy.  There was 
no evidence of disuse atrophy.  When the veteran's back was 
gently touched, she complained of severe pain.  Range of 
motion was grossly limited to zero degrees in all locations.  
Both lower limbs were equal in length.  Alignment was normal 
and muscle tone was good.  There was no spasm or atrophy.  
Reflexes were equal and there was no weakness or 
fatigability.  There was no incoordination.  Functional loss 
due to subjective complaints of pain was absent.  Straight 
leg raising was limited to 10 degrees with complaints of 
severe pain.  X-rays of the thoracic spine revealed normal 
alignment and no orthopedic pathology.  X-rays of the 
lumbosacral spine revealed dextroscoliosis with the convexity 
on the left side.  The examiner stated that there was no 
diagnosis of any symptomatic orthopedic condition of the 
veteran's subjective complaints of her clinical 
manifestations.  The only objective finding in the examiner's 
judgment was dextroscoliosis of the spine.

The examiner further opined, after reviewing all of the 
records, that there were no clinical manifestations solely 
related to the veteran's service-connected dextroscoliosis of 
the lumbar spine.  There was no range of motion to be 
elicited because of the veteran's subjective complaints.  The 
manifestations were in the examiner's judgment, highly 
inconsistent.  There were no traumatic or orthopedic causes 
for limitation of motion manifested by the veteran.  The 
examiner stated that the 1998 CT scan of the lumbar spine was 
considered and the examiner opined that the findings reported 
on the CT scan were not etiologically related to the 
veteran's service-connected dextroscoliosis of the lumbar 
spine.  There were no adequate pathologies to support the 
veteran's subjective complaints.  

Under the conditions already enumerated, the examiner stated 
that it was not possible to comment on any additional 
limitation of movement due to weakness, excess fatigability, 
incoordination, etcetera.  The examiner also was not able to 
give any opinion of the veteran's ability to perform average 
employment in a civil occupation.  

The examiner further indicated in an addendum that a 
September 2006 MRI report was reviewed and the aforementioned 
medical opinion cited above remained unchanged.  The MRI 
report noted dextroconvex scoliosis of the lumbar spine as 
well as mild degenerative changes of the lower lumbar spine.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (recently extending this practice of consideration of 
a "staged" rating to cases even involving already established 
ratings where the veteran wants a higher, i.e., increased 
evaluation).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.  The 
Board emphasizes that the veteran is only service-connected 
for dextroscoliosis of the lumbosacral spine.  She is not 
service-connected for any other back disability including 
intervertebral disc syndrome.  A purpose of the September 
2006 VA examination was to determine what symptoms were 
attributable to the dextroscoliosis, alone, as the record was 
unclear on that point.  This examination report showed that 
the veteran's low back symptoms are not attributable to that 
disorder.  Her symptoms reportedly are inconsistent and 
include subjective complaints which are unsupported by 
clinical findings.  The examiner reviewed the record and 
commented on prior clinical findings, including the CT 
report.  He examined the veteran and explained the findings.  
As such, this examination report and medical opinion is the 
most probative as to the veteran's symptoms associated solely 
with her dextroscoliosis of the lumbosacral spine.  The prior 
evidence did not comment as to the manifestations of the 
dextroscoliosis, specifically.  

Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

During this period of time, the veteran demonstrated mild to 
moderate limitation of motion and no muscle spasm.  Based on 
the VA September 2006 examiner's opinion, the objective 
symptoms that have been demonstrated are not attributable to 
the veteran's dextroscoliosis of the lumbosacral spine.  Even 
accepting subjective complaints of painful motion and muscle 
spasms, those symptoms come within the criteria appropriate 
for a 10 percent rating under either Diagnostic Code 5292 or 
Diagnostic Code 5295.  There is no basis for a higher rating, 
however, as the criteria are not met.  The veteran did not 
have moderate limitation of motion due solely to 
dextroscoliosis of the lumbosacral spine even considering 
DeLuca, as further reinforced by the September 2006 
examiner's opinion, nor did the veteran exhibit muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.

Effective prior to September 23, 2002, a 10 percent rating 
was also provided for mild intervertebral disc syndrome with 
recurring attacks; a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

The veteran is service-connected solely for dextroscoliosis 
of the lumbosacral spine.  She is not service-connected for 
neurological impairment nor were moderate neurological 
symptoms shown as being associated with dextroscoliosis of 
the lumbosacral spine.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  However, the 
veteran does not have a demonstrable deformity of a vertebral 
body associated with dextroscoliosis of the lumbosacral 
spine.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  Here, the evidence showed that the 
veteran retains significant motion of the spine.  Therefore, 
rating premised on ankylosis is not warranted.  

Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.  The findings are essentially the 
same.  On the May 2003 examination report, the veteran did 
not have muscle spasm or neurological deficits.  She did, 
however, resist movement.  However, as indicated by the next 
VA examination, her complaints were subjective, inconsistent, 
and without clinical support.  Further, again, there was no 
intervertebral disc syndrome attributable to dextroscoliosis 
of the lumbosacral spine nor were there any incapacitating 
episodes associated with dextroscoliosis of the lumbosacral 
spine.  

Under the old criteria, there were subjective complaints of 
low back pain, including on motion.  Even though not 
clinically supported, the Board is mindful of 38 C.F.R. 
§ 4.59 and accepts that the minimum 10 percent rating may be 
applied, representative of mild impairment.  However, a 
higher rating is not warranted since the symptoms were not 
attributed to the veteran's dextroscoliosis of the 
lumbosacral spine and the veteran's dextroscoliosis of the 
lumbosacral spine was not productive of more than mild 
orthopedic impairment and was not productive of any 
neurological impairment.  

Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

Again, the old criteria must be considered and the Board's 
finds that a rating in excess of 10 percent is not met.  The 
September 2006 examiner clearly stated that there was no 
diagnosis of any symptomatic orthopedic condition responsible 
for the veteran's subjective complaints of her clinical 
manifestations.  The only objective finding in the examiner's 
judgment was dextroscoliosis of the spine.  The veteran 
prevented range of motion being elicited and her 
manifestations were determined to be highly inconsistent.  
There were no traumatic or orthopedic causes for limitation 
of motion manifested by the veteran.  

Since the veteran did not manifest any symptoms due to the 
dextroscoliosis, the criteria for a higher rating based on 
limitation of motion or lumbosacral strain, are not met.  
More than mild impairment clearly was not demonstrated based 
on the examiner's opinion.  Further, there was no 
neurological deficit which was attributable to 
dextroscoliosis.  The veteran did not have any incapacitating 
episodes due to dextroscoliosis.  Certainly, the new criteria 
based on limitation of motion were not met either as the 
veteran did not cooperate in an acceptable manner and the 
examiner found that dextroscoliosis did not cause limitation 
of motion.  Thus, DeLuca is not applicable, either.  

Conclusion

Prior to September 23, 2002, the veteran exhibited no more 
than mild disability of the lumbar spine due to 
dextroscoliosis.  Prior to September 26, 2003, the veteran 
exhibited no more than mild disability of the lumbar spine 
due to dextroscoliosis and did not have any incapacitating 
episodes due to dextroscoliosis.  From September 26, 2003, 
the veteran exhibited no more than mild disability of the 
lumbar spine due to dextroscoliosis and did not have any 
incapacitating episodes due to dextroscoliosis; the veteran 
did not have limited motion due to dextroscoliosis and there 
was no associated neurological impairment.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for dextroscoliosis of the lumbosacral 
spine.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
dextroscoliosis of the lumbosacral spine disability do not 
necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for this disability nor does the evidence 
indicate that the effects of this disability on her work rise 
to the level of marked interference with employment or are 
beyond the industrial impairment expected with the assigned 
schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Service connection for trochanteric bursitis of the left hip 
is granted.

Service connection for arthritis of the left knee is granted.

Service connection for fibromyalgia is denied.

Service connection for the residuals of tubal ligation is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for dextroscoliosis of the lumbosacral spine is denied.




REMAND


Residuals of a Stress Fracture of the 2nd Metatarsal of the 
Left Foot

A May 2003 VA examination noted that there was tenderness of 
the 2nd metatarsal of the left foot.  However, it was not 
possible to do range of motion testing.  The examiner opined 
that there was no evidence of any residual of the metatarsal 
fracture.  

However, in the aforementioned undated letter of the VA 
rheumatologist, the rheumatologist indicated that the veteran 
had arthritis due to that fracture, used a cane, and had 
difficulty walking and performing physical activities.  As 
there is potential evidence that the veteran's service-
connected disability has worsened since her last examination, 
she should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The veteran's left foot disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71, Code 5284.  That 
diagnostic code assigns a 10 percent rating for a moderate 
foot injury; a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating will 
be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  The words "slight," "moderate," and "severe" 
are not defined in the rating schedule.  Use of terminology 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

The Board finds that the VA examiner should identify any 
residual manifestations of the veteran's stress fracture of 
the 2nd metatarsal of the left foot.  The examiner should 
opine as to the level of severity of the veteran's service-
connected foot disorder and should provide a basis for the 
indicated level.  The examiner should opine as to whether 
there is any functional impairment due to the stress 
fracture.  The examiner should address any gait disturbance 
and indicate if it is attributable to the veteran's service-
connected left foot disability.  The examiner should also 
state if the veteran's service-connected left foot disability 
places any physical restrictions on her ability to engage in 
activities.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the issue remaining on appeal.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The VA 
examiner should identify any residual 
manifestations of the veteran's stress 
fracture of the 2nd metatarsal of the left 
foot.  The examiner should opine as to the 
level of severity of the veteran's service-
connected foot disorder and should provide a 
basis for the indicated level.  The examiner 
should opine as to whether there is any 
functional impairment due to the stress 
fracture.  The examiner should address any 
gait disturbance and indicate if it is 
attributable to the veteran's service-
connected left foot disability.  The examiner 
should also state if the veteran's service-
connected left foot disability places any 
physical restrictions on her ability to 
engage in activities.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


